Citation Nr: 1539777	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-37 767	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, obsessive compulsive disorder, and anxiety disorder.  

2.  Entitlement to service connection for alcohol abuse.  

3.  Entitlement to service connection for a right shoulder disorder, to include right shoulder impingement with supraspinatus sprain.  

4.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease of the cervical spinie with cervical radiculopathy.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for residuals of a fractured nose.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a bilateral knee disorder.  

10.  Entitlement to service connection for headaches.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The March 2014 rating decision, in pertinent part, denied service connection for a psychiatric disorder, alcohol abuse, a right shoulder disorder, a cervical spine disorder, diabetes mellitus, sinusitis, residuals of a fractured nose, hypertension, a bilateral knee disorder, and headaches, as well as denying entitlement to a TDIU.  In April 2014, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2014.

The Veteran was scheduled for a Central Office Board hearing on April 20, 2015.  However, in April 17, 2015 correspondence via his representative, the Veteran requested to postpone the hearing date because his representative had not yet had a chance to review the claims file.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

In June 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Huntington, West Virginia, that the appellant died in May 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


